Citation Nr: 1014601	
Decision Date: 04/16/10    Archive Date: 04/29/10

DOCKET NO.  09-04 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
left foot drop.

2.  Entitlement to an initial disability rating for 
posttraumatic stress disorder (PTSD) in excess of 30 percent 
prior to April 17, 2009, and in excess of 50 percent 
beginning April 17, 2009. 


REPRESENTATION

Appellant represented by:	Virginia A. Girard-Brady, 
Attorney


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1964 to August 
1966.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of February 2003 and April 2006 rating decisions of 
the Department of Veterans Affairs (VA) Regional Offices 
(ROs) in Buffalo, New York and Huntington, West Virginia. 

A February 2004 Board hearing was cancelled at the Veteran's 
request.  The Veteran has not requested that the hearing be 
rescheduled.  Therefore, his request for a hearing is 
considered withdrawn.  See 38 C.F.R. § 20.702 (e) (2009).

The Veteran's appeal was previously before the Board in 
August 2004, at which time the Board remanded the case for 
further action by the originating agency.  While the case was 
in remand status, an April 2006 rating decision granted 
service connection for PTSD with a disability rating of 30 
percent.  The Veteran appealed the disability rating.  

The appeal was again before the Board in December 2006.  The 
issue of an initial disability rating in excess of 30 percent 
for PTSD was remanded to the originating agency for further 
development.  While the issue was in remand status, the 
originating agency granted an increased initial rating of 50 
percent, effective April 17, 2009.  This did not satisfy the 
Veteran's appeal, and the issue has been returned to the 
Board for further appellate action.

In December 2006, the Board denied the Veteran's claim to 
reopen the claim of entitlement to service connection for 
left foot drop, and the Veteran appealed the decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In October 2006, the Court issued a memorandum decision and 
order that vacated the Board's decision with respect to that 
issue and remanded the matter to the Board for action in 
compliance with the decision.

The issue of whether new and material evidence has been 
submitted to reopen the claim of entitlement to service 
connection for left foot drop is addressed in the remand that 
follows the order section of this decision.


FINDINGS OF FACT

1.  Prior to April 17, 2009, the Veteran's PTSD impairment 
more closely approximated occupational and social impairment 
with occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks, although 
generally functioning satisfactorily with routine behavior, 
self-care, and conversation normal, than occupational and 
social impairment with reduced reliability and productivity.

2.  Beginning April 17, 2009, the Veteran's PTSD impairment 
has more closely approximated occupational and social 
impairment with reduced reliability and productivity than 
occupational and social impairment with deficiencies in most 
areas such as work, school, family relations, judgment, 
thinking, and mood.


CONCLUSION OF LAW

The criteria for an initial disability rating for PTSD in 
excess of 30 percent prior to April 17, 2009, and in excess 
of 50 percent beginning April 17, 2009, have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§  4.7, 4.130, 
Diagnostic Code 9411 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran is seeking an initial disability rating for PTSD 
in excess of 30 percent prior to April 17, 2009, and in 
excess of 50 percent beginning April 17, 2009.  The Board 
will initially discuss certain preliminary matters, and will 
then address the pertinent law and regulations and their 
application to the facts and evidence.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2009), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2009), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is specifically to inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the Court has held that the plain 
language of 38 U.S.C.A. § 5103(a) requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" that, 
or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  

The timing requirement enunciated in Pelegrini applies 
equally to the disability-rating and effective-date elements 
of a service-connection claim.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

The record reflects that the originating agency provided the 
Veteran with the notice required under the VCAA by letter 
mailed in March 2006.  Although the Veteran was not provided 
complete notice until after the initial adjudication of the 
claim, the Board finds that there is no prejudice to him in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this 
regard, the Board notes that following the provision of the 
required notice, the originating agency readjudicated the 
claim based upon all evidence of record before the case was 
returned to the Board.  There is no indication in the record 
or reason to believe that any ultimate decision of the 
originating agency would have been different had complete 
VCAA notice been provided at an earlier time.  See Overton v. 
Nicholson, 20 Vet. App. 427, 437 (2006) (a timing error may 
be cured by a new VCAA notification followed by a 
readjudication of the claim).

The Board also notes that service treatment records have been 
obtained, as well as pertinent VA medical records.  Moreover, 
the Veteran has been afforded appropriate VA examinations in 
response to his claim.  Neither the Veteran nor his 
representative has identified any outstanding evidence that 
could be obtained to substantiate his claim.  The Board is 
also unaware of any such evidence.

In sum, the Board is satisfied that any procedural errors in 
the originating agency's development and consideration of the 
claim were insignificant and not prejudicial to the Veteran.

Accordingly, the Board will address the merits of the claim.

Legal Criteria

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2009).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 3.321(a), 4.1 (2009).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

The Veteran's psychiatric disability is evaluated under 38 
C.F.R. § 4.130, Diagnostic Code (DC) 9411, which provides 
that a 30 percent evaluation is warranted when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).

A 50 percent evaluation is warranted when there is 
occupational and social impairment, with reduced reliability 
and productivity, due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more frequently than once a week; difficulty in 
understanding complex commands; impairment of short- and 
long-term memory (e.g., retention of only highly learned 
material, forgetting to complete tasks); impaired judgment; 
impaired abstract thinking; disturbances of motivation and 
mood; and difficulty in establishing and maintaining 
effective work and social relationships.

A 70 evaluation is warranted when there is occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and an inability to establish and maintain 
effective relationships.

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; and memory loss for names of close relatives, 
own occupation, or own name.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2009) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
service-connected disability.  The Board has found nothing in 
the historical record which would lead to the conclusion that 
the current evidence of record is not adequate for rating 
purposes.  Moreover, the Board is of the opinion that this 
case presents no evidentiary considerations which would 
warrant an exposition of remote clinical histories and 
findings pertaining to this disability.  

VA records from April 2002 to September 2002 indicate that 
the Veteran received mental health treatment during this 
period.  In April 2002, the Veteran reported that he had had 
a panic attack the previous night and another about a month 
prior, but that before those incidents it had been years 
since he had had a panic attack.  He reported that his panic 
episodes involved gastrointestinal distress, chest 
discomfort, numbness, tingling, and anxiety.  He was 
diagnosed as having anxiety and depression.  In May 2002, the 
Veteran denied any current depression or anxiety but reported 
a history of panic attacks and intermittent depression, 
including panic attacks within the past two weeks, and 
fluctuating sleep patterns with episodes of waking up gasping 
for air.  In June 2002, the Veteran was diagnosed as having 
generalized anxiety disorder with panic attacks and was given 
a Global Assessment of Functioning (GAF) score of 60.

July and August 2002 treatment notes indicate that the 
Veteran reported feeling more relaxed, not depressed, and not 
as anxious.  He also reported not having a panic attack since 
May, but still having anxiety and some difficulties sleeping.  
On mental status examination, his appearance was casual, his 
motor activity was calm, his affect was appropriate, and his 
mood and speech were normal.  His thought process was 
circumstantial, and hallucinations, delusions, or suicidal or 
homicidal ideation were not present.  The Veteran was fully 
oriented in all spheres, immediate and recent memory was 
noted to be impaired, and remote memory, cognitive function, 
abstraction, judgment and insight were intact.  The Veteran 
was given a GAF score of 55.

September 2002 VA treatment notes indicate that the Veteran 
reported feeling very well with no acute depression and 
decreased anxiety attacks, and that he was hopeful of 
obtaining a job soon.  On mental status examination, the 
Veteran was well-groomed and calm, and had an appropriate 
affect and normal mood and speech.  His thought process, and 
his immediate, recent, and remote memory were intact, as were 
his abstraction, judgment, and insight.  He had no 
hallucinations, delusions, or suicidal or homicidal ideation, 
and he was fully oriented in all spheres.  He was given a GAF 
score of 60, and it was noted that he had decided that he no 
longer needed appointments and would call if his status 
changed, but felt that he was doing well enough.  It was also 
noted that the Veteran had done well and was currently 
stable.

The Veteran was afforded a VA examination in March 2005.  At 
the time of the examination, he reported that he was 
separated from his fourth wife and lived with his five-year-
old daughter from that marriage, and that he had worked in 
the past as a barber and disc jokey but had not worked for 19 
years due to the medical conditions of COPD and arthritis.  
He reported ongoing flashbacks, intrusive recollections, 
hypervigilance, social avoidance, and general distress.  On 
examination, the Veteran's hygiene and grooming were 
marginally adequate, although he appeared somewhat 
disheveled.  He answered all questions appropriately and made 
good eye contact.  His speech was relevant, coherent, and 
adequately productive, and his thought processes were 
rational and goal-directed.  There was no evidence of 
hallucinations, delusions, specific obsessions, compulsions, 
phobias, or ritualistic behaviors.  He was oriented and his 
short-term memory and concentration skills were generally 
intact, although he reported some mild episodic memory and 
concentration problems due to PTSD-related distress.  His 
mood was generally pleasant without evidence of marked 
agitation or distress, and his affect was appropriate with 
full range.

The VA examiner stated that the Veteran presented with 
moderate PTSD symptoms.  The examiner noted that the Veteran 
reported having occasional nightmares and more frequent 
flashbacks and intrusive recollections about what happened to 
him in Germany, as well as mild to moderate social avoidance.  
The Veteran also reported spending most of his time at home 
taking care of his daughter, and there was some evidence of 
some decline in his ability to derive pleasure from daily 
activities.  Some mild emotional detachment was noted, 
although this did not seem to be the case with his daughter, 
and he seemed to have little in the way of a support system.  
It was also noted that the Veteran denied any significant 
history of anger, rage, or temper problems, but reported a 
rather severe startle response and hypervigilance in public 
situations.  He reported ongoing mild to moderate sleep 
disturbance and occasional difficulties with concentration, 
but denied any recent panic attacks.  It was noted that he 
was prone to recurring anxiety, distress, worry, 
remuneration, and physical restlessness.  The Veteran was 
diagnosed as having PTSD with associated generalized anxiety 
symptoms, chronic and moderate, and was given a GAF score of 
62.  

It was noted by the examiner that the examination results 
revealed some areas of disruptive performance or ability 
regarding certain areas of daily living, particularly with 
regard to activities that required dealing with the public or 
going into crowded or novel social situations.  The examiner 
also noted that the Veteran could care for his own personal 
needs and grooming, drive a car, and perform simple household 
chores.  His current level of personal social adjustment at 
the time was noted to be moderately impaired due to his PTSD 
and anxiety symptoms.  It was also noted that an occupational 
impairment assessment was not relevant, as the Veteran was 
currently on disability and not a candidate for employment.

The Veteran submitted a letter from his brother, which was 
received in November 2008.  The letter indicates that the 
Veteran had had problems with being nervous in 1974 and saw a 
psychiatrist for his anxiety.  The Veteran's brother stated 
that he had seen the Veteran off and on in the years later, 
and saw him again at their mother's funeral in May 2007.  The 
Veteran's brother also stated that the Veteran was still 
taking medication for his anxiety, and that he had gotten 
worse instead of better.

A February 2006 VA treatment note indicates that the Veteran 
had a history of chronic PTSD.  It was also noted that he was 
alert, pleasant, and calm, that he denied feeling depressed 
or anxious, and that he gave no history of any flashbacks or 
nightmares.  

A March 2007 VA treatment note indicates the Veteran reported 
increased symptoms due to financial issues.  He was well-
groomed and calm, his affect was appropriate and constricted, 
his mood was depressed, and his speech was soft and normal.  
His thought process, abstraction, judgment and insight were 
intact, and hallucinations, delusions, and suicidal and 
homicidal ideation were not present.  The Veteran was 
diagnosed as having chronic and severe PTSD.  

September and December 2007 VA treatment notes indicate that 
the Veteran reported hypervigilance, especially when driving, 
a constant sense of impending danger, and difficulty with 
sleep maintenance.  He was diagnosed as having PTSD, 
recurrent and moderate major depressive disorder, and panic 
disorder with agoraphobia.  

March 2008 VA treatment records indicate that the Veteran 
reported maintaining a routine that included completing 
errands during the day and caring for his daughter after 
school, and that he was sleeping better.  The Veteran was 
diagnosed as having PTSD, recurrent and moderate major 
depressive disorder, and panic disorder without agoraphobia.

May 2008 VA treatment notes indicate that the Veteran stated 
that his current medications had been helpful in terms of 
managing his depression and anxiety.  The Veteran was noted 
to be well-groomed with good hygiene, and to be pleasant and 
cooperative.  He was noted to have poor eye contact and slow 
and soft speech.  He was also noted to be psychometrically 
retarded and to have dysthymic mood and restricted affect, 
but to have clear, coherent, goal-directed, and logical 
thought processes, with no signs of delusional thinking or 
suicidal or homicidal ideation.  His insight and judgment 
were intact.  The Veteran was diagnosed as having PTSD and 
recurrent and moderate major depressive disorder. 

August 2008 VA treatment records indicate that the Veteran 
reported that he had been doing fairly well, that he denied 
any mood or psychotic disturbance at the time, and that at 
times he had occasionally been waking up at night for no 
apparent reason for about a month.  He reported having no 
nightmares and a good energy level, and exercising regularly 
in the morning.  He denied having a depressed mood, 
irritability, or suicidal ideation, intent, or plan.  He 
reported spending time with his daughter, exercising 
regularly, doing yard work, shopping, doing household chores, 
and playing chess.  On mental status examination, he was 
oriented to time, place and person, and was cooperative, 
calm, pleasant, fairly well-groomed, and appropriately 
dressed.  His affect was euthymic, there was no psychomotor 
agitation or retardation, and his speech was spontaneous, 
relevant, and coherent.  His thought processes were linear 
and logical, and he verbalized no auditory or visual 
hallucinations or delusional thoughts or suicidal or 
homicidal ideation.  Memory and judgment were intact and his 
insight was fair.  He was diagnosed as having stable PTSD, 
recurrent and stable major depressive disorder, and stable 
panic disorder without agoraphobia.  He was given a GAF score 
of 65.

The Veteran was afforded another VA examination in April 
2009.  At that time, he reported ongoing PTSD and generalized 
anxiety symptoms, which he believed had been worse for the 
past two or three years.  On examination, the Veteran's 
attire was casual, neat, and appropriate, his hygiene and 
grooming were good, and he answered questions appropriately 
and made good eye contact.  His sensorium was intact and his 
speech was relevant, coherent, and productive.  His thought 
process was rational and goal-directed.  There was no 
evidence of hallucinations, delusions, or specific 
obsessions, compulsions, phobias or ritualistic behaviors.  
He was oriented in all three spheres during the interview, 
and his basic short term memory and concentration skills were 
intact with no marked impairments noted.  There was no 
evidence of any cognitive impairment, his mood was generally 
pleasant, and his affect was appropriate with full range.  
The examination results were noted to be consistent with a 
diagnosis of chronic and moderate PTSD and a moderate 
generalized anxiety disorder.  The examiner opined that there 
was evidence of a mild increase in the severity of the 
Veteran's symptoms, but that overall they were moderate.  The 
examiner also opined that the Veteran's panic disorder had 
been in remission for a long time and that there was no 
evidence of depression currently.

The examiner reported that the Veteran's current 
symptomatology included two to three nightmares a week, daily 
intrusive thoughts, ongoing and moderate social anxiety, 
hypervigilance in crowds, and an impairment in his ability to 
enjoy social activities.  The Veteran reported having no 
friends and little in the way of social contact other than 
that with his daughter.  He denied any major impulse control 
problems, but reported some mild irritability and crankiness.  
He also reported being hypervigilant, having moderate sleep 
disturbance, and checking windows and doors in the middle of 
the night.  His cognitive functioning was good, and he 
presented with ongoing generalized anxiety symptoms including 
episodes of excessive worry, brooding and rumination about 
the past, especially his military trauma, and current 
stressors, which were primarily financial.  He reported 
experiencing frequent episodes of tension and anxiety, and 
feeling fatigued much of the day due to anxiety.  He also 
reported that his mood was generally positive and that he was 
not having panic attacks.  The examiner stated that there was 
no evidence of clinical depression, but that the Veteran had 
significant social impairment.  The Veteran was diagnosed as 
having chronic and moderate PTSD with a GAF score of 54.

The VA examiner stated that the results of the examination 
revealed that some areas of activities of daily living were 
difficult for the Veteran to carry out, specifically any 
activity that required him to deal with crowds, but that he 
did so for the sake of his daughter.  The examiner also 
stated that his current level of personal social adjustment 
continued to be moderately impaired due to the combination 
his PTSD and generalized anxiety symptoms, but he was 
experiencing an increase in several of his symptoms including 
nightmares, social anxiety, and marked isolation from adult 
contact.  It was noted that his overall quality of life 
continued to be moderately disrupted, but that there was some 
increase in overall impairment since his last examination.  
The Veteran was noted to be currently retired and on social 
security disability, and not to have been a candidate for 
employment.  The examiner opined that if the Veteran were a 
candidate for employment, he would experience at least mild, 
if not at times moderate, work-related difficulties in terms 
of maintaining appropriate behavioral and emotional stability 
in work situations.  His prognosis was noted to be guarded.  

After reviewing the record, the Board has determined that the 
Veteran is not entitled to either an initial disability 
rating for PTSD in excess of 30 percent prior to April 17, 
2009, or a rating in excess of 50 percent beginning April 17, 
2009.

Prior to April 17, 2009, the Veteran's PTSD impairment more 
closely approximated occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal, than occupational and 
social impairment with reduced reliability and productivity.  

The April 2002 to September 2002 VA treatment records 
indicate that the Veteran experienced his first two panic 
attacks in years in the period of a month at that time, and 
that he had sleep and anxiety problems and some memory 
problems.  They also reflect that he was well-groomed and 
fully oriented, that his affect, mood, speech, thought 
content, and memory were normal, and that his abstraction, 
judgment, and insight were all intact.  By September 2002, 
the Veteran reported feeling very well with no acute 
depression and decreased anxiety attacks and was hopeful of 
obtaining a job soon.  It was noted that at that time the 
Veteran had decided that he was doing well enough that he no 
longer needed appointments, and it was also noted that the 
Veteran had done well and was currently stable.

The Veteran's GAF scores during this period were noted to be 
55 and 60.  Scores ranging from 51 to 60 reflect moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co- workers).  See 38 C.F.R. § 4.130; 
see also the American Psychiatric Association's DIAGNOSTIC 
AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition 
(DSM-IV).  In this regard, the Veteran's symptoms reflected 
such moderate symptoms as occasional panic attacks and 
moderate difficulty in social and occupational functioning 
prior to April 17, 2009.  However, the Board finds such 
symptomatology to be contemplated in the criteria for a 30 
percent rating under DC 9411, which include occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks due to such symptoms as weekly or less often panic 
attacks.

The Board also notes that on one examination in July and 
August 2002 the Veteran's thought process was noted to be 
circumstantial.  Even considering this one notation, the 
Veteran's overall disability picture from April 2002 to 
September 2002 most closely approximated the criteria for a 
30 percent rating under DC 9411.  The Veteran's general 
functioning was good, his routine behavior, self-care, and 
conversation were essentially normal, and his symptomatology 
consisted primarily of anxiety, suspiciousness, very 
occasional panic attacks, chronic sleep impairment, and some 
mild memory loss.

Also, the March 2005 VA examination report reflects symptoms 
more closely approximating the criteria for a 30 percent 
disability under DC 9411 than those for a 50 percent rating.  
Although the Veteran's hygiene and grooming were noted to be 
only marginally adequate and he appeared somewhat disheveled 
on that examination, his speech, thought processes, thought 
content, and affect were noted to be appropriate and normal.  
His reported PTSD symptoms were ongoing flashbacks, 
occasional nightmares, intrusive recollections, 
hypervigilance, social avoidance, general distress, and some 
mild episodic memory and concentration problems.  It was 
noted that he had not been having panic attacks.  
Furthermore, the VA examiner characterized the Veteran's PTSD 
as moderate, with mild to moderate social avoidance, some 
mild emotional detachment, personal social adjustment 
moderately impaired due to his PTSD symptoms, and a GAF score 
of 62.  GAF scores ranging from 61 to 70 reflect some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, with some meaningful 
interpersonal relationships.  Id.

The Veteran did not begin receiving any consistent mental 
health treatment again until March 2007, at which time he 
reported increased symptoms due to financial issues.  At that 
time, he was noted to have had a constricted affect and 
depressed mood and was diagnosed as having chronic and severe 
PTSD.  However, this is the only instance in the record 
during this time period that his PTSD was characterized as 
being "severe," and was recognized as an exacerbation due 
to financial stress.  Furthermore, at that time, he was well-
groomed and calm with appropriate affect, normal speech and 
thought content, and intact thought process, abstraction, 
judgment and insight.

September 2007 to August 2008 treatment records reflect 
reports of hypervigilance, a constant sense of impending 
danger, and difficulty with sleep.  However, memory and 
judgment were noted to be intact, insight was fair, and 
thought processes, thought content, and speech were normal.  
Also, during that time period, the Veteran was noted to be 
well-groomed with good hygiene, pleasant, and cooperative, 
was diagnosed as having PTSD or "stable PTSD," and in 
August 2008 he was given a GAF score of 65.  

The Board notes that on one occasion in May 2008 the Veteran 
was noted to have had poor eye contact, slow and soft speech, 
psychometrical retardation, dysthymic mood, and restricted 
affect.  However, even at that time, he was noted to have had 
clear, coherent, goal-directed, and logical thought 
processes, no abnormal thought content, and intact insight 
and judgment.  

Even considering this instance of treatment, the Veteran's 
overall PTSD disability picture during this time period most 
closely approximated occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks, with 
routine behavior, self-care, and conversation normal, and 
symptoms such symptoms as occasional depressed mood, anxiety, 
suspiciousness and hypervigilance, very occasional panic 
attacks, some chronic sleep impairment, and some mild memory 
loss.  It did not approximate occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as abnormal affect or speech, disturbances of 
thought process, motivation, or mood, panic attacks more 
frequently than once a week, significant memory impairment, 
or impaired judgment or abstract thinking.  While the record 
indicates some impairment in establishing social 
relationships, and difficulty in establishing and maintaining 
effective work and social relationships is one of the 
criteria for a 50 percent rating under DC 9411, the Board 
finds that the Veteran's level of social impairment during 
this period, characterized in the medical record as being 
mild to moderate, approximates the level of social impairment 
contemplated in the criteria for a 30 percent rating under DC 
9411.

The Board also notes the November 2008 letter from the 
Veteran's brother stating that the Veteran had had anxiety 
problems in 1974, that he had seen his brother off and on in 
the years later including in May 2007, and that the Veteran 
had gotten worse instead of better.  While this evidence 
indicates the Veteran's brother's opinion that the Veteran's 
symptoms had gotten worse through the years from 1974 to May 
2007, it does not establish that the Veteran's PTSD 
symptomatology approximated the criteria for a 50 percent 
rating prior to April 17, 2009.  

With respect to the time period beginning April 17, 2009, the 
Board finds that the Veteran's PTSD more closely approximates 
occupational and social impairment with reduced reliability 
and productivity than occupational and social impairment with 
deficiencies in most areas such as work, school, family 
relations, judgment, thinking, or mood.  

The Veteran's April 17, 2009, VA examination report indicates 
PTSD symptomatology that more closely approximates the 
criteria for a 50 percent disability rating than those for a 
70 percent rating under DC 9411.  On that examination, the 
Veteran's attire was casual, neat, and appropriate, his 
hygiene and grooming were good, his speech, thought process, 
thought content, orientation, memory, and concentration were 
noted to be essentially normal.  There was no evidence of 
cognitive impairment, his mood was generally pleasant, and 
his affect was appropriate with full range.  He denied any 
major impulse control problems, but reported some mild 
irritability and crankiness.  The Veteran was diagnosed as 
having moderate PTSD, and the examiner opined that there was 
evidence of a mild increase in the severity of the Veteran's 
symptoms, but that overall they were moderate.  Furthermore, 
it was noted that the Veteran's panic disorder had been in 
remission for a long time and that there was no evidence of 
depression at the time.  The Veteran's current symptomatology 
was noted to include two to three nightmares a week, daily 
intrusive thoughts, ongoing and moderate social anxiety, 
hypervigilance, moderate sleep disturbance, impairment in 
ability to enjoy social activities, and having little social 
contact other than with his daughter.  The Veteran was 
diagnosed as having chronic and moderate PTSD with a GAF 
score of 54.  

The record does not reflect that the Veteran's disability has 
ever been worse than at the time of his April 17, 2009 VA 
examination.  In this regard, the Veteran has never been 
noted to have had symptoms approximating the severity level 
of suicidal ideation; obsessional rituals interfering with 
routine activities; illogical, obscure, or irrelevant speech; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control such as unprovoked irritability with 
periods of violence, spatial disorientation, neglect of 
personal appearance and hygiene, difficulty in adapting to 
stressful circumstances; or an inability to establish and 
maintain effective relationships.  

Therefore, neither an initial disability rating for PTSD in 
excess of 30 percent prior to April 17, 2009, nor one in 
excess of 50 percent beginning April 17, 2009, is warranted 
in this case.  Consideration has been given to assigning a 
staged rating; however, at no time during the period in 
question has the Veteran's disability warranted a rating in 
excess of those discussed above.  See Fenderson v. Brown, 12 
Vet. App. 119, 126 (1999).

Finally, the Board has considered whether this case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b).  

The threshold factor for extra-schedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate, which involves a comparison between the level of 
severity and symptomatology of the claimant's service-
connected disability with the established criteria found in 
the rating schedule for that disability.  If the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

The Board does not doubt that the Veteran's disability has 
impacted his ability to work.  The assigned ratings of 30 and 
50 percent reflect that his PTSD is productive of impairment 
in earning capacity.  However, there is no indication in the 
record that the average industrial impairment from his 
disability would be in excess of that contemplated by the 
assigned rating, as the manifestations of the Veteran's PTSD 
are contemplated by the schedular criteria, which reflect the 
appropriate level of occupational impairment.  

In sum, the Board has determined that there are no unusual or 
exceptional factors in this case warranting the referral of 
the claim for extra-schedular consideration.


ORDER

An initial disability rating for PTSD in excess of 30 percent 
prior to April 17, 2009, and in excess of 50 percent 
beginning April 17, 2009, is denied.


REMAND

In its October 2006 decision, the Court determined that, with 
respect to the issue of whether new and material evidence has 
been submitted to reopen the claim of entitlement to service 
connection for left foot drop, the Veteran was not provided 
the notice required under 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  Specifically, the Court determined that the 
Veteran was not informed of the basis of the previous denial 
of his service connection claim and the evidence necessary to 
substantiate the element or elements of service connection 
found to be unsubstantiated in the previous denial in 
accordance with Kent v. Nicholson, 20 Vet. App. 1, 10 (2006).  
Therefore, the issue must be remanded for the originating 
agency to provide such notice.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.	The RO should send the Veteran a letter 
providing the notice required under 38 
U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) that provides the basis of 
the previous denial of his claim of 
entitlement to service connection for 
left foot drop and the evidence 
necessary to substantiate the element 
or elements of service connection found 
to be unsubstantiated in the previous 
denial in accordance with Kent v. 
Nicholson, 20 Vet. App. 1, 10 (2006).  

2.	The RO should also undertake any other 
development it determines to be 
warranted.

3.	Then, the RO should readjudicate the 
issue on appeal.  If the benefit sought 
on appeal is not granted to the 
Veteran's satisfaction, a Supplemental 
Statement of the Case should be issued 
to the Veteran and his representative.  
The requisite period of time for a 
response should be afforded.  
Thereafter, the case should be returned 
to the Board for further appellate 
action, if otherwise in order.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  

No action is required of the Veteran until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


